Name: Commission Regulation (EEC) No 3338/85 of 28 November 1985 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  processed agricultural produce;  marketing;  trade policy
 Date Published: nan

 29 . 11 . 85 Official Journal of the European Communities No L 318/ 13 COMMISSION REGULATION (EEC) No 3338/85 of 28 November 1985 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of interven ­ tion butter intended for direct consumption in the form of concentrated butter Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1298/85 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3) laid down a system for the sale at reduced prices of inter ­ vention butter intended for direct consumption in the form of concentrated butter ; Whereas Article 5 (5) of Regulation (EEC) No 3143/85 stipulated that the concentrated butter must be marketed in packs of a maximum net content of two kilograms ; whereas, in view of plant existing in certain Member States, the maximum net content should be increased to three kilograms ; HAS ADOPTED THIS REGULATION : Article 1 The words 'two kilograms' in Article 5 (5), of Regulation (EEC) No 3143/85 are replaced by the words 'three kilo ­ grams'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1985. For the Commission Frans ANDRIESSEN Vice-President &gt; (&gt;) OJ No L 148 , 28 . 6 . 1968, p. 13 . 0 OJ No L 137, 27. 5. 1985, p. 5. (3) OJ No L 298, 12. 11 . 1985, p. 9 .